Citation Nr: 0314326	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from October 
1970 to June 1972, including almost ten months in Vietnam.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

The Board notes that the appellant, in a written statement 
submitted on the day of his scheduled October 1999 personal 
hearing, withdrew his August 1999 request for a hearing at 
the RO.  The case is therefore ready for appellate review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claim.

2.  The appellant does not have PTSD due to his in-service 
experiences.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133, 1154, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board denies the appellant's claim for service 
connection for PTSD.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by the VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.

Review of the evidence of record reveals that the RO sent a 
letter to the appellant in March 1999 asking for information 
concerning his post-service treatment and asking for specific 
details of his in-service stressful incidents.  The appellant 
did not respond.  The RO sent the appellant another letter in 
July 2002 and asked for the same types of information.  
Again, the appellant did no respond.

Review of the medical evidence of record reveals that the 
appellant was treated at the Valley Hospital from December 
1993 to January 1994.  He reported that he had been treated 
six or seven years previously when he started talking to God 
and that he had been prescribed lithium and possibly Navane 
in a hospital.  It was noted that the appellant had a history 
of bipolar disorder and stopped taking his lithium in 1986.  
The provisional diagnosis was bipolar disorder with psychotic 
features.  The final diagnosis was bipolar disorder and 
alcohol abuse.  The appellant was subsequently treated at the 
Lakeshore Mental Health Institute in January 1994.  Actions 
similar to those that led to this emergency admission were 
described by his daughter as occurring seven years previous.  
The admission diagnosis was psychotic disorder, not otherwise 
specified (NOS).  The final diagnosis was bipolar disorder, 
manic with psychotic features.  Thereafter, the appellant was 
admitted to the Moccasin Bend Mental Health Institute in 
February 1999.  He was noted to have tested positive for 
cannabis.  The admitting and discharge diagnoses were bipolar 
disorder manic, with severe psychosis and cannabis abuse.  

Review of VA treatment records dated in 1999 reveals that the 
appellant was admitted for inpatient treatment in February 
1999.  He was noted to have a long history of bipolar 
disorder.  He said that he never got over the war and denied 
experiencing flashbacks.  He exhibited deluded thinking and 
persistent low-grade paranoia.  The discharge plan was for 
follow-up at the outpatient clinic for PTSD features as these 
were not active at the time.  The discharge diagnosis was 
bipolar disorder, manic type, alcohol abuse and cannabis 
abuse.  A March 1, 1999 physical therapy note indicated 
possible PTSD from his combat experiences in Vietnam.  March 
1999 outpatient treatment notes reflect diagnoses of bipolar 
disorder and history of alcohol and cannabis abuse.

The Board has considered the appellant's statements that he 
has PTSD as a result of his service.  These statements are 
not competent evidence of a diagnosis of PTSD, nor do they 
establish a nexus between an acquired psychiatric condition 
and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite competence.

The competent medical evidence of record does not establish a 
current diagnosis of PTSD.  The service medical records do 
not contain any diagnosis of PTSD or other psychiatric 
disorder.  Post-service, there is no competent clinical 
diagnosis of PTSD.  The medical evidence contains a note from 
a kinesiotherapist that the appellant could possibly have 
PTSD but private and VA doctors have consistently rendered 
diagnoses of bipolar disorder.  Thus, the preponderance of 
the medical evidence of record indicates that the appellant 
was suffering from bipolar disorder, not PTSD, in 1993 and 
1994, and that he is currently suffering from bipolar 
disorder, not PTSD.  The preponderance of the claims file 
records contains medical evidence that does not support a 
past or current diagnosis of PTSD.  With the preponderance of 
the evidence against a current diagnosis of PTSD, the 
evidence cannot establish a causal connection between the 
claimed PTSD and service.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board concludes that the 
appellant's claim for service connection for PTSD is denied.  
In addition, since the evidence is against a diagnosis of 
PTSD, the provisions of 38 U.S.C.A. § 1154 and VAOPGCPREC 12-
99 (1999) are not for application.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the service 
connection claim and that service connection for PTSD must be 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, the appellant was advised and notified of the 
evidence necessary to establish service connection for PTSD 
in the RO letters sent in March 1999, and July 2002, as well 
as Statement of the Case (SOC) issued in August 1999.  The 
Supplemental Statement of the Case (SSOC) issued in September 
2002 provided the appellant with the text of the current 
38 U.S.C.A. §§ 5102, 5103, 5103A and 5107.  The Board finds 
that the discussions in the rating decision, the SOC, the 
SSOC and RO letters sent to the appellant in effect informed 
him of the information and evidence that would needed to 
substantiate his claim and complied with VA's notification 
requirements.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the RO, in its July 2002 letter, 
advised the appellant what the evidence had to show to 
establish entitlement and in particular, what evidence was 
needed to establish service connection for PTSD.  The August 
SOC informed the appellant of what evidence VA had already 
obtained.  In its March 1999 letter, the RO informed the 
appellant that a release form was needed for VA to obtain 
records from the Vet Center or else he could provide the 
records.  VA also asked the appellant on two occasions to 
provide stressor information.  The appellant never replied to 
any request for information.  Therefore, there is no 
indication that additional relevant records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service connection claim 
at issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.


ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

